Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 3, 2019

                                       No. 04-18-00524-CR

                                 Braulio TIRADO-MORALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 6200
                         Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

        The State’s brief in these companion cases was originally due to be filed on June 3, 2019.
On June 7, 2019, this court granted the State’s first motion for extension of time to file its brief
until July 18, 2019—an extension of forty-five (45) days. On June 28, 2019, the State filed its
second motion for extension of time to file its brief, requesting an extension until ten (10) days
after the court reporter files a requested supplemental reporter’s record. The court reporter has
indicated she needs until August 20, 2019 to file the supplemental record.

       The State’s motion is GRANTED. It is therefore ORDERED that the court reporter file
the supplemental reporter’s record by no later than August 20, 2019. It is further ORDERED that
the State’s brief is due no later than August 30, 2019—a total extension of eighty-eight (88)
days. Further requests for extension of time to file the State’s brief will be disfavored.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court